Upon the court’s own motion, the order of this court entered on December 18, 1979 [73 AD2d 552], and the memorandum decision filed therewith be and the same hereby are amended so as to delete from the respective decretal paragraphs thereof the following words: "to the extent of staying arbitration of petitioner’s claims for fiscal years ending more than six years prior to February 24, 1978”, and to substitute in lieu thereof the following words: "to the extent of vacating the stay of arbitration of Sedlow’s claims for fiscal years ending less than six years prior to February 24, 1978”. Concur—Murphy, P. J., Kupferman, Fein, Sullivan and Ross, JJ.